Upon a petition to rehear,
Cooper, J.,
delivered the opinion of the court.
James Miller, by his last will, made the following disposition of his property:
“ First. It is my desire, and I so declare, that, after the payment of my funeral expenses and legal *654debts that may exist against me, all my estate, real, personal and mixed, of all and every kind, shall descend, absolutely and without condition, to my beloved wife, Elizabeth W. Miller, to be used, enjoyed and disposed of as she may see proper, with the following exceptions and specifications only, to-wit:
1st. It is my desire and will that the dwelling-house and lot, with its appurtenances and fixtures, in. Johnson City, Washington county, Tennessee, in and ■on which I now reside, shall be occupied, used and ■enjoyed by my said wife during her natural life, and at her death to descend to the Christian church of which I am a minister and member, to be used forever by said church as a parsonage or ministerial house for said denomination of Christians.
2d. It is my will, and I so provide, that from one of my lots south-east of Main street, in Johnson City aforesaid, a plot of ground, with a front of fifty feet and a depth of ninety feet, be set apart as a site for a Christian church, provided said church shall, within six years from the date of this my last will and testament takes effect, erect a good and comfortable church building thereon; but should said church fail so to do, then said lot, or part thereof to be designated, shall revert absolutely to my said wife.”
3d. “It is my will” that an interest in a certain patent be held by his wife as agent, the net proceeds to be paid to a trustee appointed by the Christian ■church of the United States, to be used in a manner best to promote the general interest of said church.
*6554th. “It is my -will that William Miller, a colored man and former servant,” have ten acres of land designated.
Second. Appoints executors with certain directions.
The devise of the testator’s dwelling-house and lot as a parsonage having been held to be void as a ■charitable bequest, the question arises whether that property goes to the testator’s widow under the will, ■or descends to his heirs as undisposed of by the will.
A general residuary bequest of personal estate carries to the residuary legatee not only such personal estate as the testator did not attempt to dispose of by his will, but also such as had not been effectually disposed of, as lapsed legacies and void legacies. The presumption is that the testator did not intend to die intestate as to any portion of such property, and took away some of it from the residuary legatee only for the sake of the particular legatee. King v. Strong, 9 Paige, 94; Cambridge v. Rous, 8 Ves., 12. The rule was otherwise by the common law as to realty, because by that law a devise of realty was in the nature of a conveyance by deed, and only operated •on lands of which the testator was seized when he made his will. Brydges v. Duchess of Chandos, 2 Ves. Jr., 427; Wynne v. Wynne, 2 Swan, 407. The alteration of the law, made in this State and in other States, by which a will is made to speak and take effect as to realty, as well as personalty, as if executed immediately before the death of the testator, and to convey all the real estate of the testator had at his decease, removes the distinction between real *656and personal estate, and harmonizes the testamentary dispositions of real and personal estate. Prescott v. Proscott 7 Met., 146; Faust v. Birner, 30 Mo., 414; Morris v. Henderson, 37 Miss., 492. Although it is more common to find the residuary clause of- a will at the conclusion of the instrument than at the beginning, the practice is not uniform, and the same construction must obtain in either case, the object of all construction being to carry into effect the intention of the testator. The special exception from a residuary bequest of certain property and giving it to another legatee, will not prevent the excepted property from going to the residuary legatee, if the excepting legacy fail by an event analogous to a lapse, or in consequence of the indefinite manner in which the trust in favor of other parties was expressed. Evans v. Jones, 2 Coll. C. C., 516; James v. Irving, 10 Beav., 276; Bernard v. Minshull, Johns. (Eng. Ch.), 276. In the last of these cases the authorities are reviewed by Vice-Ch. "Wood, now Lord Hatherley, who says: “All you have to consider is, whether the property is excepted in order to take it away, under all circumstances and for all purposes, from the persons to whom the rest of the property is given, or whether it is excepted merely for the, purpose of giving it to somebody else. If the latter, and the gift to that somebody else fails, the donees of all except this property are entitled to take the whole.”
The will under consideration, by its first item, gives the residuum of the testator’s entire estate to his widow absolutely in the most unmistakable lan*657guage. The whole will shows that the property specifically devised was excepted out of the residuum only for the purpose of giving it in charity. That object failing, the residuary legatee was clearly intended to take.
Decree accordingly.